AF14-035fi                                             FILED
                                                                                               July 23
                                                                                                    20 2015
                                                                                                  Ed Smith
                                                                                           CLERK OF THE SUPREME COURT
Rule 1— Scope, Purpose and Title                                                                STATE OF MONTANA

                                                                                           Case Number: AF 14-0356

    a) Scope. These rules apply to aIl of the functions, responsibilities, and proceedings of the
Judicial Standards Commission involving the removal, retirement, suspension, censure,
reprimand, or other discipline of judges pursuant to Section 11, Article VII of the Montana
Constitution, and the provisions of Title 3, Chapter 1, Part 11, MCA.

     b) Purpose. The purpose of the Judicial Standards Commission and these rules is to
-protect the public from improper conduct or behavior of judges; preserve the integrity of the
 judicial process; maintain public confidence in the judiciary; create a greater awareness of
 proper judicial conduct on the part of the judiciary and the public; and provide for the
 expeditious and fair disposition of complaints of judicial misconduct.

   c) Title. These rules shall be known as the Procedural Rules of the Judicial Standards
Commission and may be abbreviated as "PRJSC".

Rule 2 — Definitions

In these rules, unless context or subject matter otherwise requires:
   (a) "Commission" means the Judicial Standards Commission of the State of Montana.
   (b) "Judge" means the Chief Justice, Supreme Court Justice, District Judge, Justice of the
       Peace, City Judge, Municipal Court Judge, Standing Master, Small Claims Judge, Judge
       Pro Tempore, or Special Master appointed by a District Judge. "Judge" does not include
       an administrative law judge or hearings officer appointed by the legislature or any
       department or commission.
   (c) "Chairperson" includes the Acting Chairperson.
   (d) "Shall" is mandatory. "May" is permissive.
   (e) "Mail" and "Mailed" include ordinary or postal mail, personal delivery, and email,
       provided the parties agree to notification by email.
   (f) "Registered mail" means either registered or certified mail deposited with the United
       States Postal Service with postage prepaid and with a request for a return receipt.
   (g) "Oath" is synonymous with "affirmation" and "swear" is synonymous with "affirm".
   (h) "Supreme Court" means the Montana Supreme Court.

Rule 3 — Organization of the Commission

   (a) The Commission shall select from its members a Chairperson, a Vice Chairperson, and
       such other officers as the Commission may consider necessary and proper in carrying
       out its functions and duties, who shall serve at the pleasure of the Commission. A
       member may be selected for more than one office.

   (b) The Chairperson or designee of the Chairperson shall preside at the meetings of the
       Commission as well as at formal hearings concerning the conduct or disability of a judge.
       In the event the Chairperson is absent or is otherwise unable to attend a meeting or to

                                               1
         perform the duties of Chairperson, those duties shall be performed by the Vice
         Chairperson, and in the absence of the Vice Chairperson, by a member of the
         Commission designated by the members who are present.

   (c) Any member of the Commission is authorized to administer oaths or affirmations to all
       witnesses appearing before the Commission.

   (d) All records of the Commission shall remain confidential except as hereinafter specified
       and shall be under the exclusive and continuing control of the Judicial Standards
       Commission and its staff. In the conduct of the business of the Commission, including
       the appointment of an investigator or attorney, and to facilitate the coordination of
       investigations with other agencies, the Commission is authorized to utilize the same
       personnel that are involved in an agency investigation of the same factual allegations of
       misconduct or disability that is before the Commission to avoid duplicative expense
       relative to investigation. The Chief Justice of the Supreme Court and the Supreme Court
       Administrator are allowed access to investigative files and may address the Commission
       on matters under investigation impacting the judicial branch. The permission of the
       Chairperson of the Commission is required prior to the release of records to anyone
       other than Commission members, the Chief Justice, or the Supreme Court
       Administrator.

   (e) The records of the Commission shall be maintained in the Court Administrator's office
       pursuant to these rules.

   (f)   Records concerning a complaint against a judge, other than a formal complaint ordered
         filed by the Commission as hereinafter set forth or records of discipline imposed as
         described in these rules, shall be maintained for ten (10) years after such judge has
         ceased to act as a judicial officer. At the expiration of ten (10) years, such records may
         be destroyed. Records concerning a formal complaint filed against a judge, and records
         of discipline administered as described in these rules, shall be maintained during the
         lifetime of the judge named therein.

Rule 4 — Staff of the Commission

   (a) The Court Administrator shall select an Executive Secretary whose duty it shall be to
       record minutes of the meetings and hearings which shall be a permanent record of the
       actions of the Commission. The Executive Secretary shall be responsible for the custody
       and safekeeping of all the records of the Commission. The Executive Secretary shall
       promptly furnish to members of the Commission copies of all complaints, notices,
       answers and other documents filed in connections with proceedings before the
       Commission. The Executive Secretary's salary and benefits are established by the
       Judicial Branch Pay Plan pursuant to §3-1-130, MCA.



                                                 2
   (b) The Commission may appoint a qualified adult to investigate charges against a judicial
       officer and to report findings to the Commission, and to otherwise assist the
       Commission in its inquiry into the conduct or disability of a judicial officer.

   (c) The Commission may appoint an attorney licensed to practice law in the State of
       Montana to marshal and present evidence, to file a formal complaint, and to prosecute
       a formal complaint before the Commission in its inquiry into the conduct or disability of
       a judicial officer.

   (d) An individual or attorney appointed by the Commission under (b) or (c) above shall be
       paid as determined from time to time by the Commission from funds provided for the
       operation of the Commission.

Rule 5 — Meetings

   (a) The Commission shall meet four (4) times a year or more often as the business of the
       Commission shall require.

   (b) The Chairperson may, and upon the request of three members shall, call a meeting of
       the Commission. The Chairperson shall give reasonable notice to each member by
       telephone or other means of the time and place of the meeting.

   (c) A quorum for the transaction of business of the Commission shall be three members
       and no action of the Commission shall be valid unless agreed to by no less than three
       members thereof.

   (d) Decisions by the Commission to conduct an investigation of a judge, order a judge to
       submit to a physical examination, proceed against a person for contempt for failing to
       respond to a subpoena of the Commission, issue a public opinion or statement, hold or
       dispense with a formal hearing, hear additional evidence, make a report to the Supreme
       Court recommending removal, retirement, or other discipline of a judge, or determine
       after a formal hearing not to make such a report, shall be made at a meeting of the
       Commission.      Other matters before the Commission may be determined by
       communication among the members of the Commission, but a report of such action
       shall be made by the Chairperson at the next meeting of the Commission and entered in
       the minutes of that meeting.

Rule 6 — Interested Members of Commission

       In the event a judicial officer who is a member of the Commission is disqualified by the
terms of § 3-1-1108, MCA, or recuses himself or herself from acting in a particular proceeding,
the Chairperson may appoint another judge from a court of record to act as a member of the
Commission to sit and act in the place of the disqualified or recused judge.



                                              3
       In the event a lay member of the Commission recuses himself or herself for a particular
proceeding, the Chairperson of the Commission, or in the Chairperson's absence, the Vice-chair,
may appoint a qualified adult citizen of the State of Montana to act as a member of the
Commission for the recused Iay member. The Commission may proceed in the absence of not
more than two members.

Rule 7 - Proceedings Confidential

   (a) All papers filed herewith and all proceedings before the Commission shall be
       confidential while pending before the Commission. A Complaint dismissed by the
       Commission under Rule 10(e)-(f) is no longer confidential, and a complainant may
       disclose the complaint and the Commission's response. If an investigation results in
      formal proceedings, then the record filed by the Commission with the Supreme Court
      loses its confidential character upon its filing. Further, a proceeding Ioses its
      confidentiality if §§ 3-1-1121 through 1126, MCA, are invoked in accordance with the
      terms thereof.

   (b) All notices, pleadings and papers mailed to a judge and to other persons pursuant to
       these Rules shall be marked "personal and confidential."

   (c) Every witness in every proceeding under these Rules shall be sworn to tell the truth and
       not to disclose the existence of the proceeding or the identity of the judge until the
       proceedings are no longer confidential under these rules.             Violation of the
       confidentiality proceedings may result in summary dismissal of the complaint.

   (d) If a judge voluntarily retires or resigns prior to the institution of formal proceedings, and
       agrees not to act as a judge at any time in the future, all proceedings against such judge
       shall terminate, or, in the discretion of the Commission, may be held in abeyance to a
       date certain determined by the Commission, and the files of the Commission concerning
       said judge shall remain confidential.

   (e) A judge shall, upon request, be given all information concerning complaints that have
       been filed against the judge.

Rule 8 — Immunity

       Members of the Commission, investigators, special or appointed counsel, and staff
members shall be immune from suit for any conduct in the course of their official duties. All
persons referenced above are deemed officers and/or agents of the Commission for all
purposes mentioned in these rules.

Rule 9 —Jurisdiction and Grounds for Discipline

   (a) The Commission shall have jurisdiction over the conduct of all judges and standing
       masters as defined herein, including part-time judges, and those retired district judges
       that may be called to hear cases as provided by § 19-5-103, MCA. Jurisdiction of the


                                                4
    Commission also extends to conduct that occurred while a judge is in office, or acting as
    a retired judge, and may include conduct that is not in connection with judicial duties.

(b) Grounds for discipline or removal include, but are not limited to:
      (1) Any disability that seriously interferes with the performance of the officer's duty
          and is or may become permanent;
      (2) Willful and persistent failure to perform judicial duties, including consistent
          failure to make decisions in a timely manner;
      (3) Willful misconduct in office;
      (4) Impropriety or other conduct prejudicial to the administration of justice that
          brings the judicial office into disrepute;
      (5) Habitual intemperance;
      (6) Ex parte communications except as allowed by statute or rule; or
      (7) Violation of the provisions of the Code of Judicial Conduct adopted by the
          Supreme Court.

(c) The Commission may impose, or recommend to the Supreme Court, the following:

       (1) Admonition: A private communication from the Commission to a judge
           reminding the judge of ethical responsibilities and giving a warning to avoid
           future misconduct or inappropriate practices. An admonition may be used to
           give authoritative advice and encouragement or to express disapproval of
           behavior that suggests the appearance of impropriety even though it meets
           minimum standards of judicial conduct.
       (2) Private Reprimand: A private communication from the Commission to a judge
           that declares the judge's conduct unacceptable under one of the grounds for
           judicial discipline but not so serious as to merit a public sanction.
       (3) Public Reprimand: A public reprimand administered by the Supreme Court, upon
           report and recommendation of the commission, which declares a judge's
           conduct unacceptable under one of the grounds for judicial discipline but not so
           serious as to warrant a censure.
       (4) Censure: A public declaration by the Supreme Court that a judge is guilty of
           misconduct that does not require suspension or removal from office. Censure
           may be ordered in conjunction with other sanctions.
       (5) Suspension: A decision by the Supreme Court to suspend a judge from office
           temporarily, with or without pay, for serious misconduct that merits more than
           censure but less than removal. This sanction is flexible, and there are no
           restrictions on the length of a suspension.
       (6) Removal: A decision by the Supreme Court to remove a judge from office for
           serious misconduct.




                                            5
              (7)      Permanent Removal: A decision by the Supreme Court to remove a judge
               permanently from office for serious misconduct and declares that such person
               may never again hold a judicial office in the State of Montana.
              (8)      Retirement: A decision by the Supreme Court to retire a judge for a
               disability that seriously interferes with the performance of judicial duties that is
              or is likely to become permanent.

Rule 10 — Complaints — Initial Investigations

   (a) Written complaints to the commission shall be submitted substantially as provided on
       the attached "Form A". Complaints shall be lodged with the Executive Secretary of the
       Commission.

   (b) A written complaint shall not be a prerequisite to initiation of disciplinary proceedings
       that the Commission, in its discretion, deems appropriate.

   (c) Upon receiving a complaint or otherwise receiving information alleging judicial
       misconduct or that the commission should take some action, the Commission may
       request written comments from the judge with respect to the matters involved as the
       judge may wish to make, or may request a response from the judge. At the discretion of
       the Commission, the Commission may conduct an investigation into the conduct or
       condition of the judge for the purpose of determining whether formal proceedings
       should be instituted and a hearing held with or without provision of notice or other
       information to the judge. However, prior to any determination that a formal hearing
       will be held, the judge shall be sent a copy of the complaint, or a synopsis of the matters
       to be or that have been investigated, and the judge shall thereafter have reasonable
       opportunity to provide a statement to the Commission as the judge considers
       appropriate. The judge may elect to make the statement personally or through counsel,
       verbally or in writing, and the statement may or may not be given under oath. In
       exercising this right to respond, the judge shall not have the right to call witnesses or to
       confront or cross-examine the person making the complaint or any person interviewed
       by the Commission or its duly authorized representative. After notification from the
       Commission, if the judge does not respond within a reasonable time or within the time
       fixed by the Commission, the right to make a responsive statement shall be deemed
       waived.

   (d) In making an investigation, the Commission shall have the authority to issue subpoenas
       for witnesses to appear before the Commission or its representative for the purpose of
       making a sworn statement and may also issue subpoenas for the production of books,
       papers and other evidence that may be pertinent to the Commission's inquiry.

   (e) Whenever the Commission reaches the conclusion that facts developed upon an initial
       investigation fail to show any reason for the institution of disciplinary proceedings, the
       Commission shall dismiss the complaint, terminate the inquiry, and so advise the

                                                6
       complainant. At the same time, the complainant shall be informed of the confidentiality
       provisions of Rule 7. The Commission shall also notify the judge of the Commission's
       decision.

   (f) A complaint may be summarily rejected and dismissed by the Commission if, in the
       judgment of the Commission, the complaint fails to state adequate grounds for
       disciplinary proceedings or is a matter for appellate review. The Commission may, but it
       is not required to, advise the judge of the summary dismissal of the complaint.

   (g) After receipt of a complaint or of information indicating that a judge may have engaged
       in judicial misconduct, or that a judge may be disabled, the Commission, before voting
       to hold a formal hearing, may delegate to one or more of its members or to the
       Commission's attorney or investigator, the authority and responsibility to personally and
       confidentially confer with the judge subject to the inquiry, and to make informal
       recommendations to the judge or to the judge's attorney concerning the subject matter
       of the inquiry and a satisfactory disposition thereof. If the judge agrees to the
       Commission's suggested disposition, the matter may be disposed of on the basis of the
       agreement reached. If the agreed disposition is to be made public, the Commission
       shall file a report of such disposition in the office of the Clerk of the Supreme Court and
       the disposition shall become a matter of public record.

  (h) The Commission may at any time entertain and act upon a proposal from a judge for
      disposition of any matter pending before the Commission concerning such judge. If the
      proposal is made after the filing of a formal complaint, and is acceptable to the
      Commission, a report thereof shall be filed in the office of the Clerk of the Supreme
      Court, and the report shall be a matter of public record.

Rule 11 — Formal Complaint

  (a) lf, after an initial investigation, a majority of the Commission find grounds to conduct
      formal proceedings concerning a complaint or other facts brought to the attention of
      the Commission, the Commission shall appoint an attorney, as provided in Rule 4(c), to
      file a formal complaint against the judicial officer in the office of the Clerk of the
      Supreme Court and to prosecute the formal complaint before the Commission.

  (b) Upon the filing of a formal complaint, the complaint and all proceedings subsequent to
      its filing are not considered confidential and shall become a matter of public record.

Rule 12 — Procedure on Formal Complaint

  (a) The formal complaint shall be styled substantially as provided on the attached "Form B"
      and shall state the name(s) of the complainant(s), the nature of the alleged grounds for
      discipline, the time of actions giving rise to alleged wrongdoing and a brief summary of
      the facts upon which allegations of misconduct are based.

                                               7
(b) A notice of the filing of the formal complaint together with a copy of said complaint shall
    be served on the judge. The notice shall advise the judge of the name, address, and
    telephone number of the attorney appointed by the Commission and of the right to file
    a written response with the Clerk of the Supreme Court within fifteen (15) days after the
    complaint has been served upon the judge.

(c) Service of the notice and copy of the formal complaint shall be made on the judge by
    personal service as provided in Rule 4(d)(2), (3), M.R.Civ.P. Service of the notice and
    copy of the complaint may be acknowledged by the judge or the judge's attorney.
    Service and filing of orders, pleadings, and other papers shall be made as provided in
    Rule 5, M.R.Civ.P.

(d) The judge may file a written response to the allegations of the formal complaint, within
    fifteen (15) days after service. Thereafter, the Commission may set a hearing on the
    complaint. The hearing shall be set no sooner than thirty (30) days after the time for
    filing a response has expired or after a response is filed. The hearing shall be set as
    promptly as possible considering the particular circumstances of the matter.

(e) The Chairperson shall appoint a member of the Commission, who may be the
    Chairperson, to hear and determine preliminary matters prior to hearing, set dates,
    make necessary rulings, make discovery orders, order subpoenas issued, and make such
    orders as are necessary to assure the hearing is conducted promptly and that both the
    complainant and the responding judge have opportunity to fully and fairly prepare for
    the hearing. The orders of the member selected shall have the same force as an order
    of the Commission unless quashed by a majority of the members thereof.

(f)   The responding judge shall, upon request, be provided access to the information upon
      which the formal complaint is based, including the initial complaint, statements of the
      complainant, witnesses, and other physical and documentary evidence. The responding
      judge shall, upon request, be provided with the names and last known address of
      witnesses that shall be called to testify at the hearing together with copies of all
      evidence the attorney appointed by the Commission intends to introduce at the
      hearing. The judge shall, upon request, provide the attorney appointed by the
      Commission with the names and addresses of the witnesses the judge intends to call to
      testify at the hearing, together with copies of all documentary evidence intended to be
      introduced by the judge at the hearing. Except as specifically stated in these rules,
      discovery procedures contained in the Montana Rules of Civil Procedure and Montana
      Code of Criminal Procedure do not apply to proceedings before the Commission.
      Depositions may be taken only upon order of the Commission upon application showing
      the necessity therefor. Other discovery procedures such as interrogatories, requests for
      admissions, or requests for production may be undertaken only upon order of the
      Commission after application and a showing of the necessity therefor.


                                             8
   (g) Upon written request, the Commission may direct the Clerk of the Supreme Court to
       issue subpoenas that may be served as provided in Rule 45, M.R.Civ.P., except the clerk
       shall not be required to issue any subpoena except upon direct order of the
       Commission. Payment of witness fees and mileage shall be as provided for witnesses in
       a district court proceeding.

Rule 13 — Hearing on Formal Complaint

  (a) At the time and place set for hearing, the attorney appointed by the Commission shall
      present the case in support of the charges in the formal complaint.

  (b) A verbatim record shall be made of the hearing by stenographic or other means. The
      Commission may, in its discretion, order that a transcript of the proceedings be made.
      When a transcript of the hearing has been prepared at the expense of the Commission,
      a copy thereof shall, upon request, be available for use by the judge and counsel. The
      judge shall have the right, without any order or approval, to have alI or any testimony in
      the proceedings transcribed at the judge's expense.

  (c) The Chairperson or designee shall preside at the hearing.         The hearing shall be
      conducted according to the Montana Rules of Evidence.

  (d) The responding judge shall appear at the hearing and may, in the judge's discretion,
      testify at the hearing.

  (e) The attorney appointed by the Commission shall have the burden of proof and shall
      open and close the evidence. Any misconduct or incapacity alleged against the
      responding judge must be proven by clear and convincing evidence as defined by § 27-1-
      221(5), MCA. The responding judge shall have the right, but is not required, to present
      evidence in defense of the complaint.

  (f) At the conclusion of the hearing, the Commission may order further written arguments
      or submissions as it deems appropriate, including proposed findings of fact and
      conclusions of law. Thereafter, the matter shall be deemed submitted for decision,
      unless the Commission orders otherwise.

  (g) Deliberations of the Commission shall be confidential. The Commission shall render its
      decision, and any recommendation(s) to the Supreme Court in writing. The
      Commission's decision shall be filed in the office of the Clerk of the Supreme Court and
      the charges dismissed or recommendation(s) transmitted to the Court, whichever is
      necessary.

  (h) Should less than a majority of the commission vote affirmatively for the censure,
      suspension, retirement, or removal of a responding judge, the formal complaint shall be


                                              9
       dismissed in favor of the judge, who shall be entitled to the costs paid or incurred for
       subpoenas, witness fees and mileage, and any depositions ordered by the Commission.
       Any costs payable under this rule shall be paid from funds allocated by the office of the
       Supreme Court Administrator to the Commission for the discharge of the Commission's
       constitutionally prescribed duties.

Rule 14 — Interim Disqualification of Judicial Officers

        Upon the Commission's filing with the Supreme Court a recommendation that a judicial
officer be removed or retired, the judge shall forthwith be disqualified to serve as a judicial
officer, without loss of salary, pending the Supreme Court's review of the record and
proceedings, and its order thereon. Section 3-1-1109(2), MCA. If a judge is reinstated to office,
the terms of the reinstatement shall be as ordered by the Supreme Court.

Rule 15 — Effective Date and Amendment

   (a) These rules shall be approved by a majority of the Commission and filed in the office of
       the Clerk of the Supreme Court. The rules shall be effective upon approval thereof by
       the Commission or, if required, by the Supreme Court. Amendments hereto may be
       made from time to time by the Commission, and such amendments shall be approved
       by a majority of the Commission and filed in the office of the Clerk of the Supreme
       Court. The amendments shall become effective upon approval thereof by the
       Commission or, if required, by the Supreme Court.

   (b) Upon approval of these rules or amendments thereto, all previous rules or amendments
       of the Judicial Standards Commission inconsistent therewith are repealed.



       Approval certified this 17th day of July, 2015.

       Judicial Standards Commission




       Blair Jones - C,hiirman




                                                10